Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,335,992. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same subject matter with unsubstantial and colorable differences. For instance, 
Claim 1 of the present application recites: an apparatus comprising: a first substrate; a second substrate surface-mounted to the first substrate; antennas on the second substrate and configured to radiate at a frequency greater than 10 GHz; and a radio-frequency integrated circuit surface-mounted to the first substrate and communicably coupled to the antennas through the first substrate. However, claim 1 of 11,335,992 recites a logic board. It is well known in the art that a logic board is a substrate or a substrate is a component of a logic board upon which components such as antennas, conductors and other electronic circuits are mounted and assembled to form any electronic device. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0235880) in view of Yagisawa (US 2007/0126524).
With regard to claim 12 Kim discloses in Figure 3:

An apparatus comprising: a first substrate (20 Fig. 3); a second substrate (300 Fig.3) mounted to the first substrate and having antennas (40 Fig. 3; Para 44: one antenna 40 is provided in each second substrate 300 and an antenna signal line 301 is provided in the second substrate 300 to be electrically connected to the antenna 40 and to electrically connect the antenna 40 to a signal line 22 of the first substrate 20); a radio-frequency integrated circuit mounted to the first substrate (para 41: The RFIC 50 is electrically connected to the signal lines 22 of the first substrate 20). Kim fails to teach a transmission line structures in the first substrate that communicably couple the second substrate to the radio-frequency circuit through the first substrate, the transmission line structures comprising an impedance matching segment. 
Yagisawa discloses: In connecting a transmission line of the first substrate (1) and that of the second substrate (6) as shown in Figure 3 FIG. 3, it is effective in achieving impedance matching in the transmission line at the place where the substrates are connected.
It would have obvious to one having ordinary skill in the art to have applied the teachings of Yagisawa in the apparatus of Kim for the benefit to maintain a satisfactory connection strength, at the connection portion between the transmission lines.

Allowable Subject Matter
8.	Claims 2-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845